Merrell, J. (dissenting).
I dissent and vote for affirmance of the order denying defendant’s motion for dismissal of plaintiff’s complaint on the pleadings. In my opinion the admitted dictation of the letter in question by defendant’s president, and addressed to the defendant in name, sufficiently met the requirements of the Statute of Frauds, and that the defendant was legally bound thereby. Such use of defendant’s name by defendant’s president was clearly inserted and adopted with an intent “ to authenticate the writing * * * The setting of the occasion gives fair warrant for the inference that it was so intended or adopted.” (Mesibov, Glinert & Levy v. Cohen B. Mfg. Co., 245 N. Y. 305, 310.)
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.